Case 8-19-76260-ast   Doc 452-2    Filed 02/18/20   Entered 02/18/20 19:41:23




                                  EXHIBIT 2

                             Cash Projection
            Case 8-19-76260-ast        Doc 452-2     Filed 02/18/20      Entered 02/18/20 19:41:23



Jeffrey Chubak

From:                           mwyse@wyseadvisorsllc.com
Sent:                           Wednesday, February 5, 2020 9:23 AM
To:                             Jeffrey Chubak
Subject:                        5 week cash flow
Attachments:                    AFM_5-week cash flow_020420.xlsx


Latest and greatest attached…includes updates for actuals…other highlights include:
     Additional Medicaid receipts of $800K during week ended 2/21; part of universal settlement
     Shifted some restructuring fees out
CapFi is most likely on board, waiting on their official sign off.
Cheers!
Mike


Mike Wyse
Wyse Advisors LLC
85 Broad St, 18th Floor
New York, NY 10004
Office: (646) 854-5318
Mobile: (917) 553-5883
www.wyseadvisorsllc.com




                                                         1
                                                                                                Case 8-19-76260-ast                                                         Doc 452-2                                    Filed 02/18/20                                              Entered 02/18/20 19:41:23

                                                                                                                                                                                                                                                                                                                                                                                                                                           Subject to On-going Change




Absolut Facilities Management
Cash Projection - Consolidated                                                                                                                                                                                                                                                                                                          Actual           Actual                                                      Sale Closes
                                                    Actual        Actual              Actual        Actual      Actual       Actual        Actual       Actual        Actual        Actual        Actual           Actual        Actual            Actual        Actual        Actual        Actual        Actual         Actual          1                2            1                 2                3               4              5         2/7/20 - 3/6/20
Week Ended:                                        09/13/19      09/20/19            09/27/19      10/04/19    10/11/19     10/18/19      10/25/19     11/01/19      11/08/19      11/15/19      11/22/19         11/29/19      12/06/19          12/13/19      12/20/19      12/27/19      01/03/20      01/10/20       01/17/20      01/24/20         01/31/20     02/07/20          02/14/20         02/21/20       02/28/20        03/06/20          TOTAL

Opening Cash Balance                           $      622,107    $ 209,967       $     240,802    $1,573,059   1,464,784   $1,649,946    $1,544,803   $1,943,207    $2,062,907    $ 1,543,042   $ 1,257,711   $     (41,303)   $ 1,870,876    $    735,675     $ 1,186,530   $ 1,366,326   $ 2,154,365   $ 2,526,573    $ 1,446,070   $ 1,207,970   $    856,124    $ 1,887,217    $    707,775     $    389,788      $    345,313    $ 1,129,587   $      1,887,217

Anticipated DIP Funding                               209,000        610,000                -             -           -            -             -            -             -             -             -          804,000                -              -             -             -             -             -              -             -                -            -                 -                -                -             -                   -

Receipts
Medicare                                       $          -      $        87     $     299,866    $ 252,278 $    11,285 $      34,172      138,225 $ 274,784 $         14,531 $        5,860 $    17,759 $ 694,389 $    31,109 $     7,244 $     1,466 $ 229,620 $ 354,366 $     32,246 $     5,511 $                                    114,508 $ 413,647 $    50,000 $       -    $    51,600                      $      539,180 $       -                640,780
Medicaid                                              243,738        310,481           230,203       186,103    429,210       518,819      395,309    129,033         201,407        421,817     577,174    266,078    213,552     722,570     841,349    384,289    464,132    317,705     311,646                                      311,700    304,356    337,144     363,373      375,487                             375,487     344,602            1,796,093
Insurance, Self Pay                                       -          662,816         1,849,510       583,416    871,721       438,522    1,009,617  1,039,534         742,992        460,421     725,582  1,358,122    837,414     637,059     581,334  1,284,748    612,984    716,113     725,566                                      465,314  1,326,918    632,179     674,475      433,659                           1,151,597     674,721            3,566,631
Miscellaneous/Contingent Medicaid Receipt              47,578                                        (21,366)  (241,335)      (90,520)    (180,215)  (196,226)        (27,037)       (60,236)   (202,102)   (90,144)   (46,899)    (72,793)    (72,920)    (6,036)    (9,787)    (1,488)     (8,026)                                      (4,407)   (14,440)   (16,000)    (16,000)     665,815                             (16,000)    (16,000)             601,815
Total Receipts                                        291,316        973,384         2,379,579     1,000,431  1,070,881       900,992    1,362,936  1,247,125         931,893        827,862   1,118,413  2,228,445  1,035,177   1,294,080   1,351,229  1,892,621  1,421,694  1,064,576   1,034,698                                      887,115  2,030,482  1,003,323   1,021,848    1,526,561                           2,050,264   1,003,323            6,605,319

 Disbursements
Payroll/ Taxes                                        750,611        971,146           756,531      825,300     768,057       748,970      753,267       712,773      674,462        738,915       710,840         707,366        711,878           696,994       723,618       729,468       632,919       737,163        712,697       712,609         696,661       747,247           716,429         711,429           711,429       711,429           3,597,964
Insurance                                             125,000        149,821           123,529          -         2,071                                   93,005      473,890                                       95,066        133,809          (150,721)        2,071                     179,228        13,890                          -                          93,005           100,103             -                 -          46,503             239,611
Pharmacy                                               35,000         35,000            35,000       35,000      27,500        27,500       27,500        27,500       27,500         27,500        27,500             -           27,500            27,500        27,500        27,500        27,500        27,500         27,500        27,500              -         27,500            27,500          27,500            27,500           -               110,000
Utilities                                                 -                              7,351        5,858      14,067         8,646       30,746        14,840       11,965         13,236        11,942          23,401         23,788            20,871        14,299        12,355        32,894        46,903         52,516        18,299           19,835       72,331               -               -                 -          72,331             144,662
Food                                                    1,845          9,374            38,584       59,334      14,085        43,753       71,863        48,283       50,307         37,261        43,100          36,632         40,862            35,328        34,307        39,503        36,289        35,794         40,533        41,378           36,421       37,800            37,800          37,800            37,800        37,800             189,000
Supplies                                                  -            4,720             1,099        6,262       2,641         6,168       18,123        17,335       12,373          9,810        46,984           4,738         26,528            25,765        22,624        58,260        32,185         3,649         15,399        63,608           22,054       25,869            25,869          25,869            25,869        25,869             129,345
Vendors                                                   -           33,888            61,879       52,984      57,298        47,129       63,033        89,720       51,488         79,138        39,621          57,074         86,926            53,666        86,946        82,872        82,372       130,901         82,517        71,807           83,707       82,464            82,464          82,464            82,464        80,964             410,820
Assessment (paid monthly - 15th)                          -                                -            -                                                                                          352,814             -                                          260,070           -                                      311,522                                         -             270,000             -                 -             -               270,000
Back Office Support - Payroll                             -           63,600               -        123,968                   123,968                    123,968            -         98,636                        98,637                           98,636                      98,636                      98,636                      125,727                        98,636               -            98,636               -          98,636             295,909
Back Office Support-Rent/Phone/Con Svc/Other              -                             23,349          -                                                                             15,515                        15,515                           15,515                      15,515                      15,515                       15,515                        15,515               -            15,515               -          15,515              46,546
Rent                                                      -                                -            -                                                                                        1,149,973             -          849,973                                                                   849,973                                                    849,972               -               -                 -             -               849,972
Medical Claims Funding                                    -          285,000               -            -                                                                                                              -                                                                                                                     -                             -                 -               -                 -             -                   -
Capital Lease on AP Renovation                            -                                -            -             -                                                                                             81,836                          19,669                          -                        83,212         30,113           -             19,717          -              19,669             -              19,717           -                39,387
Ordinary Course Professionals                                                                                                                                                                                                                          -              -          35,000           -             -              -             -                             -              60,000             -              60,000           -               120,000
 Total Operating Disbursements                        912,456    1,552,549           1,047,322    1,108,707     885,719     1,006,135      964,531     1,127,425     1,301,986     1,020,011     2,382,776        1,120,265     1,901,264          843,224      1,171,433     1,064,110     1,023,388     2,043,137      1,272,797     1,076,443         878,396     2,050,340         1,339,835         999,214           964,780     1,089,047           6,443,216

Operating Cash Flow                                  (621,140)       (579,165)       1,332,257     (108,275)    185,162      (105,143)     398,404       119,700      (370,092)     (192,150)   (1,264,363)       1,108,179      (866,087)         450,856        179,796       828,511       398,307      (978,561)      (238,100)     (189,328)       1,152,085    (1,047,017)        (317,987)        527,347          1,085,484      (85,724)            162,104

Utility Deposit - All Buildings                           -                -                -             -           -            -             -            -           -              -             -                 -            -                  -             -            -             -             -               -            -               -             -                  -              -                 -             -                   -
Pension                                                   -                -                -             -           -            -             -            -           -              -             -                 -         99,079                -             -            -             -             -               -            -               -             -                  -              -                 -             -                   -
Critical Vendor                                           -                -                -             -           -            -             -            -           -              -          34,651               -            -                  -             -            -             -             -               -            -               -             -                  -              -                 -             -                   -
Quarterly Bonuses                                         -                -                -             -           -            -             -            -           -              -             -                 -            -                  -             -            -             -             -               -            -               -             -                  -              -                 -             -                   -
Debtor                                                    -                -                -             -           -            -             -            -           -              -             -                 -         58,260                -             -            -             -          11,195             -            -            11,790        36,790                -          571,822            99,900       140,000             848,512
Ombudsman                                                 -                -                -             -           -            -             -            -           -              -             -                 -            -                  -             -            -             -             -               -            -               -          50,000                -              -                 -          50,000             100,000
Lender                                                    -                -                -             -           -            -             -            -       115,742         93,182           -                 -         82,248                -             -         40,472           -          90,748             -            -           109,202           -                  -              -             101,311       143,000             244,311
UCC                                                       -                -                -             -           -            -             -            -           -              -             -                 -            -                  -             -            -             -             -               -            -               -             -                  -              -                 -             -                   -
Chapter 11 Fees                                           -                -                -             -           -            -             -            -        34,030            -             -                 -            -                  -             -            -             -             -               -        162,518             -             -                  -              -                 -             -                   -
Adequate Protection                                                                                       -           -            -             -            -           -                                              -         29,527                -             -            -          26,098           -               -            -               -          26,700                -              -                 -          26,700              53,400
DIP Interest & Fees                                       -                -                -             -           -            -             -            -           -               -             -                -            -                  -             -            -             -             -               -            -               -          18,935                -              -                 -          18,935              37,870
DIP Legal Fees                                                                                                                                                                                                                                           -             -            -             -             -               -            -               -             -                  -              -             100,000           -               100,000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
Total Restructuring Disbursements                         -                -                -             -           -            -             -            -       149,772         93,182        34,651               -        269,114                -             -         40,472        26,098       101,943             -        162,518         120,992       132,425                -          571,822           301,211       378,635           1,284,093

Cash Flow                                            (621,140)       (579,165)       1,332,257     (108,275)    185,162      (105,143)     398,404       119,700      (519,865)     (285,332)   (1,299,014)       1,108,179    (1,135,201)         450,856        179,796       788,039       372,208     (1,080,504)     (238,100)     (351,846)       1,031,093    (1,179,442)        (317,987)         (44,475)         784,273      (464,359)         (1,121,990)

Beginning Cash Balance                         $      622,107 $ 209,967 $              240,802    $1,573,059   1,464,784   $ 1,649,946 $ 1,544,803    $ 1,943,207   $ 2,062,907 $ 1,543,042 $ 1,257,711 $     (41,303) $ 1,870,876 $ 735,675                   $ 1,186,530   $ 1,366,326   $ 2,154,365   $ 2,526,573 $ 1,446,070 $ 1,207,970 $ 856,124              $ 1,887,217 $ 707,775 $              389,788 $ 345,313            $ 1,129,587 $        1,887,217
Cash Flow                                            (621,140) (579,165)             1,332,257      (108,275) $ 185,162       (105,143)    398,404        119,700      (519,865)   (285,332)  (1,299,014)   1,108,179   (1,135,201)  450,856                       179,796       788,039       372,208    (1,080,504)   (238,100)   (351,846) 1,031,093              (1,179,442)  (317,987)              (44,475)    784,273             (464,359)        (1,221,990)
Borrowing / (Repayment)                               209,000   610,000                    -             -           -             -           -              -             -           -            -        804,000          -         -                             -             -             -             -           -           -          -                       -          -                     -           -                    -                  -
Ending Cash Balance                            $      209,967 $ 240,802 $            1,573,059    $1,464,784 $ 1,649,946   $ 1,544,803 $ 1,943,207    $ 2,062,907   $ 1,543,042 $ 1,257,711 $    (41,303) $ 1,870,876 $ 735,675 $ 1,186,530                    $ 1,366,326   $ 2,154,365   $ 2,526,573   $ 1,446,070 $ 1,207,970 $ 856,124 $ 1,887,217              $ 707,775 $ 389,788 $                345,313 $ 1,129,587          $ 665,227 $            665,227
                                               Max Borrowing                     $    1,623,000
Interest Payment Date                                0                 0                0             1           0            0             0            1             0             0             0                0             1                 0             0             0             1             0              0             0                0            1                 1                1                1             1

Beginning DIP Balance                                     -           209,000           819,000      819,000     819,000      819,000       819,000      819,000       819,000       819,000       819,000          819,000      1,623,000        1,623,000      1,623,000     1,623,000     1,623,000     1,623,000      1,623,000     1,623,000       1,623,000     1,623,000        1,623,000        1,623,000         1,623,000     1,623,000
Draw / (Repayment)                                    209,000         610,000               -            -           -            -             -            -             -             -             -            804,000            -                -              -             -             -             -              -             -               -             -                -                -                 -             -
Ending DIP Balance                                    209,000         819,000           819,000      819,000     819,000      819,000       819,000      819,000       819,000       819,000       819,000        1,623,000      1,623,000        1,623,000      1,623,000     1,623,000     1,623,000     1,623,000      1,623,000     1,623,000       1,623,000     1,623,000        1,623,000        1,623,000         1,623,000     1,623,000




                                                                                                                                                                                                                                2 of 12                                                                                                                                                                                                                         2/9/2020
                                                                 Case 8-19-76260-ast                                             Doc 452-2                          Filed 02/18/20                                        Entered 02/18/20 19:41:23

                                                                                                                                                                                                                                                                                                                                                    Subject to On-going Change




Cash Projection - Restructuring Fees

                                                                                      1           1          2          1             2                 1          2             3            4            1             2          3          4             5             6          1             2                 3              4              5              6              7
Week of:                               09/13/19   09/20/19   09/27/19   10/04/19   10/11/19    10/18/19   10/25/19   11/01/19      11/08/19          11/15/19   11/22/19      11/29/19     12/06/19     12/13/19      12/20/19   12/27/19   01/03/20      01/10/20      01/17/20   01/24/20      01/31/20          02/07/20       02/14/20       02/21/20       02/28/20       03/06/20       TOTAL

Accrual
Debtor
Loeb                                                                               $ 800,000   $    -     $    -     $ 400,000     $       -     $         -    $    -       $ 600,000     $      -     $       -     $    -     $    -     $ 400,000     $       -     $    -     $       -     $       -     $ 250,000      $         -    $         -    $         -    $ 200,000      $ 2,650,000
Robert Fedor, Special Counsel                                                         28,030        -          -           -               -               -         -             -              -             -          -          -        25,000                                                                                                                                          53,030
WKL                                                                                   15,000        -          -        15,000             -               -         -          11,195            -             -          -          -        11,790             -          -             -             -           18,000             -              -              -          18,000        88,985
WALLC - CRO                                                                           62,000        -          -       106,000             -               -         -          80,000            -             -          -          -        77,000             -          -             -             -           90,000             -              -              -          60,000       475,000
WALLC - DIP                                                                           22,500                            33,600                                                  23,400                                                         20,400                                                                   -                                                           -          99,900
PC                                                      -          -          -       84,000        -          -        87,478             -               -         -          97,050            -             -          -          -        40,000             -          -             -             -           40,000             -              -              -          60,000       408,528
                                             -          -          -          -    1,011,530        -          -       642,078             -               -         -         811,645            -             -          -          -       574,190             -          -             -             -          398,000             -              -              -         338,000     3,775,443

Ombudsman
FA                                                                                       -          -          -          50,000           -               -         -            50,000          -             -          -          -             -             -          -             -             -               -              -              -              -              -         100,000
                                             -          -          -          -          -          -          -          50,000           -               -         -            50,000          -             -          -          -             -             -          -             -             -               -              -              -              -              -         100,000
Lender
 Legal (BR)                                                                              -          -          -                        93,182                       -               -            -          65,305        -          -             -          38,311        -             -             -           66,000             -              -              -          66,000        328,798
 Legal (WT)                                                                                                                                -               -         -            48,532          -          35,022        -          -             -          36,000        -             -             -           50,000             -              -              -          50,000        219,554
 FA                                                                                      -          -          -                           -               -         -            33,676          -           8,875        -          -             -          27,000        -             -             -           27,000             -              -              -          27,000        123,551
                                             -          -          -          -          -          -          -             -          93,182             -         -            82,208          -         109,202        -          -             -         101,311        -             -             -          143,000             -              -              -         143,000        671,903

UCC
Legal                                                                                    -          -          -          48,671           -               -         -            48,690          -             -          -          -          37,495           -          -             -             -           75,000             -              -              -          75,000        284,856
FA                                                                                       -          -          -             -             -               -         -               -            -             -          -          -             -             -          -             -             -              -               -              -              -             -              -
                                             -          -          -          -          -          -          -          48,671           -               -         -            48,690          -             -          -          -          37,495           -          -             -             -           75,000             -              -              -          75,000        284,856

Court Fees
Filing Fees                                  -          -          -          -          -          -          -             -             -               -         -                -           -             -          -          -             -             -          -             -             -               -              -              -              -              -             -
UST Fees                                                                      -          -          -          -             -          36,000             -         -                            -             -          -          -             -             -          -         162,518           -               -              -              -              -              -         198,518
                                             -          -          -          -          -          -          -             -          36,000             -         -                -           -             -          -          -             -             -          -         162,518           -               -              -              -              -              -         198,518

DIP Lender
Legal                                                                                    -          -          -             -             -               -         -                -           -             -          -          -             -             -          -             -             -           75,000             -              -              -          25,000        100,000
                                                                                         -          -          -             -             -               -         -                -           -             -          -          -             -             -          -             -             -           75,000             -              -              -          25,000        100,000

TOTAL                                                                              1,011,530        -          -         740,749       129,182             -         -           992,543          -         109,202        -          -         611,685       101,311        -         162,518           -          691,000             -              -              -         581,000       5,130,720




Payment
Debtor
Loeb                                                                               $     -     $    -     $    -     $       -     $       -     $         -    $    -       $        -    $      -     $       -     $    -     $    -     $       -     $       -     $    -     $       -     $       -     $        -     $         -    $        -     $        -     $        -     $        -
Robert Fedor, Special Counsel                                                            -          -          -             -             -               -         -                -        28,030           -          -          -             -             -          -             -             -           25,000             -             -              -              -           53,030
WKL                                                                                      -          -          -             -             -               -         -                -        32,000           -          -          -             -          11,195        -          11,790           -           11,790             -             -              -           18,000         84,775
WALLC - CRO                                                                              -          -          -             -             -               -         -                -           -             -          -          -             -             -          -             -             -                              -         325,000            -           90,000        415,000
WALLC - DIP                                                                                                                                                                                                                                                                                -                                            -                         99,900            -           99,900
PC                                                      -          -          -          -          -          -             -             -               -         -                -           -             -          -          -             -             -          -             -             -                              -         246,822            -           32,000        278,822
                                             -          -          -          -          -          -          -             -             -               -         -                -        60,030           -          -          -             -          11,195        -          11,790           -           36,790             -         571,822         99,900        140,000        931,527

Ombudsman
FA                                                                                       -          -          -             -             -               -         -                -           -             -          -          -                           -          -             -             -           50,000             -              -              -          50,000        100,000
                                             -          -          -          -          -          -          -             -             -               -         -                -           -             -          -          -             -             -          -             -             -           50,000             -              -              -          50,000        100,000
Lender
 Legal (BR)                                                                              -          -          -                        93,182             -         -               -            -          66,000        -          -             -                                      -          65,305                            -              -          38,311         66,000        328,798
 Legal (WT)                                                                                                                                -               -         -            48,532          -          50,000        -          -             -                                      -          35,022                            -              -          36,000         50,000        219,554
 FA                                                                                      -          -          -                           -               -         -            33,676          -          27,000        -          -             -                                      -           8,875                            -              -          27,000         27,000        123,551
                                             -          -          -          -          -          -          -             -          93,182             -         -            82,208          -         143,000        -          -             -             -          -             -         109,202             -              -              -         101,311        143,000        671,903

UCC
Legal                                                                                    -          -          -             -             -               -         -                -           -             -          -          -             -             -          -             -             -               -              -              -              -              -              -
FA                                                                                       -          -          -             -             -               -         -                -           -             -          -          -             -             -          -             -             -               -              -              -              -              -              -
                                             -          -          -          -          -          -          -             -             -               -         -                -           -             -          -          -             -             -          -             -             -               -              -              -              -              -              -

Court Fees
Filing Fees                                  -          -          -          -          -          -          -             -             -               -         -                -           -             -          -          -             -             -          -             -             -               -              -              -              -              -             -
UST Fees                                                                      -          -          -          -             -          36,000             -         -                            -             -          -          -             -             -          -         162,518           -               -              -              -              -              -         198,518
                                             -          -          -          -          -          -          -             -          36,000             -         -                -           -             -          -          -             -             -          -         162,518           -               -              -              -              -              -         198,518

DIP Lender
Legal                                                                                    -          -          -             -             -               -         -                -           -             -          -          -             -             -          -             -             -               -              -              -         100,000             -         100,000
                                                                                         -          -          -             -             -               -         -                -           -             -          -          -             -             -          -             -             -               -              -              -         100,000             -         100,000

TOTAL                                                                                    -          -          -             -         129,182             -         -            82,208       60,030       143,000        -          -             -          11,195        -         174,308       109,202         86,790             -         571,822        301,211        333,000       2,001,948




                                                                                                                                                                           12 of 12
